         Case 1:19-cr-00725-JPO Document 212 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    -v-                                           19-CR-725 (JPO)

 LEV PARNAS and                                                        ORDER
 ANDREY KUKUSHKIN,
                              Defendants.


J. PAUL OETKEN, District Judge:

       The jury trial in this case is scheduled to begin with jury selection on Tuesday, October

12, 2021. At the request of defense counsel, and without objection from the Government, the

pretrial schedule is amended as follows:

   •   Motions in limine, requests to charge, and proposed voir dire shall be filed by
       September 21, 2021.

   •   Responses to motions in limine shall be filed by September 28, 2021.

   •   Defendants’ witness list, exhibit list, and 26.2 statements shall be produced by
       September 28, 2021.

   •   The final pretrial conference will be held on Tuesday, October 5, 2021, at 2:30
       p.m. Defendants may consent to waive their in-person appearances and appear
       remotely by telephone.


       SO ORDERED.

Dated: September 7, 2021
       New York, New York
